EXHIBIT 21.1 SUBSIDIARIES OF THE COMPANY The following is a list of our subsidiaries as of December 31, 2013: 1. Ambassador Programs, Inc., incorporated in Delaware 2. Ambassadors Unlimited, LLC., a Delaware state limited liability company 3. BookRags, Inc., incorporated in Delaware 4. World Adventures Unlimited, Inc., incorporated in Delaware The following is a list of Ambassador Programs, Inc.’s subsidiaries as of December 31, 2013: 1. AGI Hong Kong Limited, incorporated in Hong Kong 2. Marketing Production Systems, LLC., a Washington state limited liability company The following is a list of AGI Hong Kong Limited’s subsidiaries as of December 31, 2013: 1. Beijing People to People Education Consultation Co., Ltd, incorporated under the Peoples Republic of China
